2.	The substitute specification filed January 20, 2022 has been entered.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	SEQ ID NOS:2 and 3 (see paragraph [0034] of the substitute specification) do not correspond to peptides 18a and 18b of Figure 19.  Note that each of these peptides recited in Figure 19 comprises four repeats of the base sequence, and all four repeats must be shown in the listing for each sequence.  It is not sufficient to recite “(4 copies of…)” in the brief description of the figure.
	The amino acid sequence for entry 1 in Figure 30B no longer corresponds to SEQ ID NO:7 as defined in the Sequence Listing filed January 20, 2022.  See also paragraph [0045].
	At paragraph [0053], the last sentence should be re-written using the more standard sequence language “Peptide 11 corresponds to residues 1-5 of SEQ ID NO:23.”.
	The amino acid sequence for entry 1 in Figure 45B no longer corresponds to SEQ ID NO:23 as defined in the Sequence Listing filed January 20, 2022.  See also paragraph [0060].
	SEQ ID NO:27 as defined in the Sequence Listing filed January 20, 2022 does not correspond to compounds 20 and 21 of Figure 46 (see paragraph [0061] of the specification).  Note that SEQ ID NO:27 as currently defined is missing the C-terminal Cys residue.
	The amino acid sequence at paragraph [0128], line 14, no longer corresponds to SEQ ID NO:32 as defined in the Sequence Listing filed January 20, 2022.

	A SEQ ID NO must be inserted after the amino acid sequence at paragraph [0153],      line 13.  See 37 CFR 1.821(d).
	SEQ ID NOS:7, 31, and 32 as defined in the Sequence Listing filed January 20, 2022 recite that “Gly can have Rink linker”.  However, Rink is a resin/solid support, and is not a linker.
	Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.825(a) and (b). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), together with an amendment to the specification incorporating by reference the material in the ASCII text file as set forth in MPEP 2422.03(a).  Such a submission still requires a statement of no new matter as required by 37 CFR 1.821(g) or 1.825(g), but does not require a statement that the paper and computer readable copies are the same.  See Legal Framework For EFS-WEB (06 April 2011), section I1, at https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11#heading-9.
	The computer readable form of the Sequence Listing filed January 20, 2022 was approved by STIC for matters of format.
At page 54, footnote 4 at the bottom of the page, the journal title should be corrected to read “Journal of Peptide Science”.  Appropriate correction is required.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 5 are dependent upon canceled claim 3.  It is believed that claim 4 should be amended so that it depends upon claim 1.
7.	Applicant’s amendments filed January 20, 2022 overcome the objections and rejections set forth in sections 4-10, 13, and 14 of the Office action mailed September 20, 2021.  However, the Sequence Listing filed January 20, 2022 raises new issues resulting in non-compliance with the sequence disclosure rules; and the claim amendments raise a new (relatively minor) issue under 35 U.S.C. 112(b) as set forth in section 6 above.
8.	Claims 1, 2, and 6-21 are allowed.
Claims 4 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 23, 2022